DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed October 26, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings received October 26, 2020 are acceptable for examination purposes.
Specification
The specification received October 26, 2020 has been reviewed for examination purposes.
The disclosure is objected to because of the following informalities: the specification uses the terms “end plate” and “endplate” intermittently throughout the disclosure.  For consistency, the term should be “endplate” throughout the specification (note the claims only recite the term “endplate”, therefore this variant has been suggested in accordance with the term used in the claims).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boddakayala et al. (U.S. Patent Application No. 2015/0111074).
	As to claim 1, Boddakayala discloses a multi-tier traction battery assembly comprising:
	A lower-tier battery array, an intermediate bracket 52 directly secured to at least one end plate 56 of the lower tier battery assembly; an upper tier battery array supported on the intermediate bracket 52 (Fig. 1).

    PNG
    media_image1.png
    721
    770
    media_image1.png
    Greyscale

	As to claim 2, the lower tier battery array is vertically beneath the intermediate bracket 52 and the upper-tier battery array (Fig. 2).
	As to claim 8, a mechanical fastener directly secures the intermediate bracket 52 to the at least one end plate 56 (Fig.3).

    PNG
    media_image2.png
    578
    788
    media_image2.png
    Greyscale
 
As to claim 15, Boddakayala discloses a multi-tier traction battery support method comprising:
Supporting an intermediate bracket 52 with at least one end plate 56 of a lower-tier battery array, the intermediate bracket 52 secured directly to the at least one end plate 56 with a mechanical fastener,
Supporting an upper battery array with the intermediate bracket (see figures above).
As to claim 16, Boddakayala discloses supporting the intermediate bracket 52 with posts 50 secured to a lower cross member 52 (Figs. 1-3).
As to claim 17, Boddakayala discloses securing the intermediate bracket 52 to the at least one end plate 56 using a first mechanical fastener and securing the intermediate bracket 52 to the at least one post 50 using a second mechanical fastener (Fig. 3).

    PNG
    media_image3.png
    578
    788
    media_image3.png
    Greyscale

Claims 1, 2, 8-11, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurokawa et al. (U.S. Patent Application No. 2013/0136970).
	As to claim 1, Kurokawa discloses a multi-tier vehicle (traction) battery support assembly comprising:
	A lower-tier battery array 10, an intermediate bracket 40 directly secured to at least one end plate 7 of the lower tier battery assembly; an upper tier battery array supported on the intermediate bracket 40 (Figs. 5, 8 and 11).

    PNG
    media_image4.png
    622
    753
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    548
    759
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    605
    535
    media_image6.png
    Greyscale

	As to claim 2, the lower tier battery array is vertically beneath the intermediate bracket 40 and the upper-tier battery array (Figs. 5, 8 and 11).
	As to claim 8, a mechanical fastener 56 directly secures the intermediate bracket 40 to the at least one end plate 7 (Figs. 5, 8 and 11).
	As to claim 9, the lower-tier battery array and the intermediate bracket 40 extend laterally outboard of the upper tier battery array (Figs. 1, 5 and 8).
	As to claim 10, the particular placement side of the battery arrays (driver/passenger) is an intended orientation of the claimed support assembly depending on the insertion of the assembly into a vehicle.  Since the claims are directed to the support assembly, the limitations of claim 10 are only given weight with respect to the support assembly itself and not to the driver/passenger side.
	As shown in Fig. 5, the lower-tier battery array includes two arrays on different sides of the support relative to a centerline of the assembly.  Thus the two lower-tier battery arrays are on different sides and would be able to be disposed on different sides of a vehicle upon insertion of the support assembly to a vehicle.  The intermediate bracket 40 is directly secured to each end plate 7 of each lower-tier battery array (Figs. 5, 8 and 11).
	As to claim 11, the intermediate bracket 40 is directly connected to the first and second lower-tier battery arrays exclusively through the endplates 7 of the lower-tier battery arrays (Figs. 5 and 8).
	As to claim 15, Kurokawa discloses a multi-tier vehicle (traction) battery support method comprising:
	Supporting an intermediate bracket 40 with at least one end plate 7 of a lower tier battery array, the intermediate bracket 40 secured directly to the at least one end plate via mechanical fasteners 56 and supporting an upper battery array with the intermediate bracket 40 (Figs. 5, 8 and 11).
	As to claim 18,  as shown in Fig. 5, the lower-tier battery array includes two arrays and the intermediate bracket 40 is directly secured to each end plate 7 of each lower-tier battery array (Figs. 5, 8 and 11).
	As to claim 19, the lower-tier battery array and the intermediate bracket 40 extend laterally outboard of the upper tier battery array (Figs. 1, 5 and 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (U.S. Patent Application No. 2013/0136970)as applied to claim 1 above, and further in view of Feng et al. (CN 206076332U).
Kurokawa does not teach of providing a cut-out in in the intermediate bracket above a plurality of battery cells in the lower-tier battery array.
Feng discloses stacking batteries in a tiered assembly wherein the assembly includes a lower tier 11 and an upper tier and wherein an intermediate bracket 24 including a cut-out in in the intermediate bracket above a plurality of battery cells in the lower-tier battery array is arranged.  A cut-out would have provided obvious advantages including reduced weight and temperature stabilization between the two tiers.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the bracket of Kurokawa to include a cut-out as shown by Feng since it would have reduced the weight of the bracket and provided a bracket design which would have improved temperature stabilization between the battery tiers.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (U.S. Patent Application No. 2013/0136970) as applied to claim 15 above, and further in view of Feng et al. (CN 206076332U).
Kurokawa does not teach of additionally supporting the bracket via at least one post secured to a cross-member within the battery (claim 16) or wherein at least one first and at least one second mechanical fasteners secure the intermediated bracket to the at least one end plate at the at least one post (claim 17).
Feng teaches that it was known in the art to design cross-members 22 for a battery housing with posts 23 to which the cross-members 22, posts 23 and intermediate bracket 24 are fastened to each other with respective bolts/screws to retain the battery assembly of Feng.  It would have been apparent to one of ordinary skill in the art to modify Kurokawa by including additional cross-members 22 and posts 23 along the length sides of the battery arrays of Kurokawa to provide support along the length sides of the bracket of Kurokawa.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery assembly of Kurokawa to include posts and cross-members to support the intermediate bracket as taught by Feng since int would have improved the mechanical stability of the battery assembly and provided support along the length sides of the bracket of Kurokawa. 
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (U.S. Patent Application No. 2013/0136970)as applied to claim 1 above, and further in view of Feng et al. (CN 206076332U) and Stephens et al. (U.S. Patent Application No. 2018/0337377).
Kurokawa does teach of using mechanical fasteners 56 to secure the bracket 40 to the end plates 7 (see Figs. 5, 8 and 11).
Kurokawa does not teach of the assembly further comprising an enclosures, cross-member and at least one post mounted on the cross-member and the bracket additionally directly secured to the at least one post (claim 3); wherein at least one post is a plurality of posts mounted on the cross-member that support the bracket (claim 4); the particulars of the enclosure of claims 5-6;  or wherein at least one first and at least one second mechanical fasteners secure the intermediated bracket to the at least one end plate at the at least one post (claim 7).
As to the cross-member and posts of claims 3-4 and mechanical fasteners directly securing the bracket to the posts as recited in claim 7:
Feng teaches that it was known in the art to design cross-members 22 for a battery housing with posts 23 to which the cross-members 22, posts 23 and intermediate bracket 24 are fastened to each other with respective bolts/screws to retain the battery assembly of Feng.  It would have been apparent to one of ordinary skill in the art to modify Kurokawa by including additional cross-members 22 and posts 23 along the length sides of the battery arrays of Kurokawa to provide support along the length sides of the bracket of Kurokawa.  Thus Feng teaches of the cross-member 22, posts 23 secured to the cross-member 22 and mechanical fasteners to secure the posts on the cross-member to a corresponding upper bracket 24.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery assembly of Kurokawa to include posts and cross-members to support the intermediate bracket as taught by Feng since int would have improved the mechanical stability of the battery assembly and provided support along the length sides of the bracket of Kurokawa. 
As to the addition of an enclosure to modified Kurokawa (claims 3 and 5-6):
Stephens discloses a vehicle battery tray having an enclosure 24 which surrounds and houses an array of battery cells.  The housing includes front and aft sides 52 and opposing side walls 52 and the cross-members 36 are disposed between walls 52 along a cross-member axis between the side walls of the enclosure tray 24 (Fig. 3).  The enclosure further includes an upper lid 26 (Fig. 3).
The addition of an enclosure would have provided addition mechanical support and protection to the battery array.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to enclose the battery support of Kurokawa in an enclosure having front and aft ends, side walls and a lid as taught by Stephens since it would have provided additional mechanical support and protection to the battery array of Kurokawa.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (U.S. Patent Application No. 2013/0136970)as applied to claims 10 and 1, respectively, above, and further in view Andre et al. (U.S. Patent Application No. 2015/0249238) or Takahashi et al. (U.S. Patent Application No. 2013/0330587).
Kurokawa does not teach of the intermediate bracket supporting more than one upper-tier battery array (claims 12-13).
Andre teaches of a tiered battery assembly wherein each tier comprises a plurality of lower and upper tier battery arrays 19.   Takahashi also teaches of tiered battery assemblies wherein each tier comprises plural battery arrays (29A-29D, Fig. 3). Determining and incorporating the number of battery arrays would have been well within the skill of the ordinary worker in the art to provide for a battery design having a desired power output.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery system of Kurokawa to include plural battery arrays on each tier as taught by either Andre or Takahashi since it would have provided a battery system having a desired power output as needed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Nos. 2013/0052515, 2015/0249238 and 2015/0243950 each disclose of tiered battery assemblies.  U.S. Patent Application No. 2018/0294450 discloses providing a tiered battery assembly in an enclosure to protect the batteries.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.\
/GREGG CANTELMO/Primary Examiner, Art Unit 1725